Dear Representatives Bastin,
¶ 0 The Attorney General has received your request for an official opinion asking, in effect:
Are "nursing homes" considered "residential care facilities"which would require them to submit to the O.S.B.I. fordestruction all controlled dangerous substances which are out ofdate, unwanted, unused, or abandoned by their owners due to deathor other circumstances while such owner resides at a nursinghome, under the provisions of Enrolled Senate Bill No. 391 of the41st Oklahoma Legislature, Second Regular Session, codified at 63O.S. 2-315 (1988)?
¶ 1 Under Oklahoma law certain classes of entities are required to submit to the Oklahoma State Bureau of Investigation for destruction all controlled dangerous substances which are out of date, unwanted, unused or abandoned by the owner. Title 63 O.S. 2-315 (1988), the Uniform Controlled Dangerous Substances Act, provides:
  Any person required to obtain an annual registration pursuant to 63 O.S. 2-302 of the Oklahoma Statutes, or any group home, or residential care facility shall submit for destruction all controlled dangerous substances which are out of date, which are unwanted, unused or which are abandoned by their owner at their facility due to death or other circumstances.
¶ 2 Nursing homes do not fall within the category of either group homes or persons required to obtain an annual registration under 10 O.S. 1101 (1988) or 63 O.S. 2-302(6) (1988).
¶ 3 Is a "nursing home" a "residential care facility" as referred to in 63 O.S. 2-315 (1988)? The ascertainment of legislative intent is the cardinal rule of statutory construction and, in the absence of a contrary definition of common words used in a legislative act, it must be assumed that the lawmaking authority intended for them to have the same meaning as that attributed to them in ordinary and usual parlance. State ex rel.Cartwright v. Georgia-Pacific Corp., 663 P.2d 718 (Okla. 1982).
¶ 4 Definitions do exist for the terms "nursing home" and "residential care home" at 63 O.S. 1-1902(9), 63 O.S. 1-2902(13) (1988), and 63 O.S. 1-820(10) (1988), respectively. However, the particular use by the Legislature of the phrase "residential care facility" in 63 O.S. 2-315 is intended to have broader application than the terms used in these other provisions and this term is not controlled by those definitions.
¶ 5 It is, therefore, the official opinion of the AttorneyGeneral that a "nursing home" is a "residential care facility"which is therefore required to submit for destruction allcontrolled dangerous substances which are out of date, unwanted,unused, or abandoned by their owner at its facility due to deathor other circumstances, under the provisions of 63 O.S. 2-315(1988).
ROBERT H. HENRY Attorney General of Oklahoma
WILLIAM J. HOLMES Assistant Attorney General